One of the contentions of the movant in his motion for a rehearing is that "the words 'is presented for payment,' as used therein [Code, § 14-827] denote actual presentment, not theoretical or presumptive presentment; and there being no allegation of an actual presentation of the note, to the indorser, for payment in the instant case, the decisions complained of were necessarily based upon a presumption or inference that the note was presented to the indorser for payment." In one paragraph of the petition it was alleged: "The said note of $15,000.00 is past due and unpaid, with the exception of the credits herein shown, and the defendant has failed and refused to pay the same." In another paragraph of the petition it was alleged: "More than ten days prior to the institution of this suit, to wit, on September 30, 1942, your petitioner gave notice in terms of the statute of the State of Georgia of her intention to file this suit, and to ask judgment for the principal aforesaid, together with interest at the rate of eight per cent. per annum, and fifteen per cent. attorney's fees." I think that these allegations of the petition were the equivalent of stating that the indorser or his guardian had refused to pay the note, and also that before bringing the suit the plaintiff, only 13 days prior thereto, gave notice in terms of the law to the indorser through his guardian that, if the note was not paid, suit would be brought for the principal, *Page 793 
interest, and attorney's fees. This, I think, will withstand a ground of the general demurrer which urges that the note was not presented for payment to the indorser.